271 F.3d 910 (9th Cir. 2001)
CABAZON BAND OF MISSION INDIANS; PAUL D. HARE, Plaintiffs-Appellants,v.LARRY D. SMITH, Individually and in his capacity as Sheriff of Riverside County; RONALD F. DYE, Individually and in his capacity as Captain, Indio Station, Riverside County Sheriff's Department; COUNTY OF RIVERSIDE, Defendants-Appellees.
No. 99-55229
UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
Filed November 26, 2001

1
Before: Pamela Ann Rymer and Thomas G. Nelson, Circuit Judges, and William D. Browning,1 District Judge.

ORDER

2
The opinion filed on May 17, 2001, is hereby WITHDRAWN and the case is REMANDED to the district court to consider the impact, if any, on the resolution of the issues in this case of the Deputation Agreement dated July 18, 2001, entered into between the Cabazon Band and the Bureau of Indian Affairs. In complying with this mandate, the district court shall vacate the judgment which was the subject of this appeal and may hold such hearings and enter such further orders as it deems appropriate.



Notes:


1
 The Honorable William D. Browning, United States District Judge for the District of Arizona, sitting by designation.